Citation Nr: 1515607	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-15 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1. Entitlement to an increased (compensable) disability rating for bilateral hearing loss.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for obstructive sleep apnea.



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs





ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to July 1992.

This case comes to the Board of Veterans' Appeals (Board) from May 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Of note, as new and material evidence was received during the appeal period after the May 2010 rating decision was issued that decision did not become final.  

In his substantive appeal (VA Form 9), the Veteran asked to testify at a Travel Board hearing before a Veterans Law Judge.  The RO scheduled such a hearing for October 30, 2013.  On that day, the Veteran called the RO, said that he had been in an automobile accident, and asked for his hearing to be rescheduled.  At the Veteran's request, the RO postponed the hearing until January 6, 2014.  On that day, the Veteran called the RO and explained that he was unable to obtain transportation.  The RO then rescheduled the Veteran's hearing for March 4, 2014 and sent a letter to the Veteran with the date, time and location of the rescheduled hearing.  The Veteran did not attend the March 4 hearing either.  On March 10, he asked that the hearing be rescheduled due to bad weather.  The RO gave the Veteran yet another opportunity to testify at a hearing, this time scheduled for July 15, 2014.  Once again, the RO mailed the Veteran a letter with the date, time and location of the hearing.  The Veteran did not appear for the hearing scheduled for July 15, 2014.  Nor did he provide a reason for his failure to appear or ask for another postponement.  None of the notice letters mailed to the Veteran were returned as undeliverable.  Under these circumstances, the Board will consider the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1. During the relevant period, the Veteran's hearing acuity was at worst level IV in the right ear and level I in the left ear.

2. Hypertension was not present during the Veteran's period of service, and there is no competent evidence that it manifested within one year after completion of that period of service or that his current hypertension condition is related to service.

3. Obstructive sleep apnea was not present during the Veteran's period of service, and there is no competent evidence that his current obstructive sleep apnea is related to service.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for the Veteran's bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

2. The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.104 (2014).

3. The criteria for establishing service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans' Claims Assistance Act (VCAA) and implementing regulations require that VA provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The duty to notify was satisfied in this case by April 2010 and June 2012 letters sent by VA to the Veteran.

The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and to provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records as well as post-service records of medical treatment.  With respect to the Veteran's claim for an increased rating for hearing loss, the RO arranged VA audiological examinations, which took place in May 2010 and May 2012, and obtained written test results from the examiner.  The RO also obtained the results of audiometric tests which had been conducted before the Veteran filed his claim for an increased rating.  The RO did not obtain a medical opinion or examination with respect to the Veteran's hypertension and sleep apnea claims.  As discussed below, there is no competent evidence suggesting that an event in service caused the current disabilities or that sleep apnea or hypertension manifested during service.  Thus, examination and medical opinion is not necessary for either issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

For these reasons, the Board finds that VA has complied with its duties to notify and to assist under the VCAA.  Thus, the Veteran's appeal can be considered on its merits. 




Increased Rating for Hearing Loss

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the claimant's disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.                
To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, as explained below, a uniform noncompensable rating is proper. 

The Veteran contends that he is entitled to a compensable rating for his bilateral hearing loss.  The method for rating hearing loss disability depends in part on the results of a controlled speech discrimination test (Maryland CNC), and in part on the results of a pure tone audiometric test at 1000, 2000, 3000, and 4000 Hertz.  For the pure tone audiometric test, an average pure tone threshold is obtained by dividing the sum of these thresholds by four.  See 38 C.F.R. § 4.85.

The VA treatment records include a series of audiometric tests taken at the Veteran's request in December 2009 and January 2010.  The audiologist's report in December 2009 explains that the Veteran expressed disagreement with the zero percent rating assigned for his hearing loss disability.  The audiologist who conducted the December 2009 series of tests also wrote that "[Patient's] behavior responses were characterized by false negatives and inconsistencies.  [Patient] responded to directions of 60 dB HL AU on calibrated mic (not talk forward) when asked to scoot his chair forward.  In addition, [patient] responded to directions in the booth without visual cues when asked to remove his hat and then later his glasses.  [Patient] responses were highly variable . . . ."  The December 2009 report includes two sets of significantly different scores.  The audiologist wrote that "Veteran [was] counseled re: results [with] inconsistencies [and] gross discrepancies.  [Patient's] behavioral responses precluded accurate interpretation.  No [otolaryngology] consult or amplification is possible given these results."  Given the above, the findings from December 2009 are being afforded no probative weight.  

Due to the questionable results of the December 2009 tests, a second set of tests was administered in January 2010.  Unlike the December 2009 report, the January 2010 report does not note inconsistencies or behavior problems.  The report also does not designate which set of auditory thresholds corresponded to the right and left ears, so the ears are designated "Ear 1" and "Ear 2" on chart below.  All of the other auditory tests indicate that the Veteran's hearing was worse in his right ear, making it likely that "ear 1" was his right ear and "ear 2" his left ear.  When using Table VII of 38 C.F.R. § 4.85 to determine the disability rating indicated by the test results, it does not matter which ear is which, because the columns of Table VII require the use of the numeric designation for the "better ear" and "poorer ear" rather than the numeric designation for the right or left ear specifically.  On testing in January 2010 pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
"Ear 1"
65
45
55
50
"Ear 2"
60
50
50
50

The average auditory threshold for "ear 1" was 53.75.  The average auditory threshold for "ear 2" was 52.5.  Maryland CNC speech recognition scores were 88 percent in "ear one" and 96 percent in "ear two."

On the May 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
65
45
55
50
LEFT
55
50
50
50

The average auditory threshold was 54 for the right ear and 51 for the left ear.  Maryland CNC speech recognition scores were 100 percent in both ears.

On May 2012 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
60
55
60
60
LEFT
60
55
50
55

The average auditory threshold was 58.75 for the right ear and 55 for the left ear.  Maryland CNC speech recognition scores were 96 percent in both ears.

Once audiometric test results have been obtained, Table VI of 38 C.F.R. § 4.85 is used to assign a Roman numeral designation of auditory acuity based on a combination of the percent of speech discrimination and pure tone threshold average.  After a Roman numeral designation of auditory acuity for each ear has been determined, Table VII of § 4.85 is used to determine the percentage evaluation for hearing loss disability by combining the Roman numeral designations of auditory acuity for both ears.  Id.  

The Veteran's January 2010 test results yield numeric designations of level II for "ear one" and level I for "ear two."  Combining the levels for both ears using Table VII yields a noncompensable disability rating.  The May 2010 test results yield numeric designations of I for both ears.  Using Table VII to combine both levels yields a noncompensable disability rating.  The May 2012 test results yield a numeric designation of II for the right ear and I for the left ear.  Combining those designations using Table VII also yields a noncompensable disability rating.   

Of the available test results, only the May 2012 auditory thresholds for the right ear indicate an exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  On all other examinations, at least one of the Veteran's pure tone thresholds at the relevant frequencies for each ear did not exceed 54 decibels.  Subsection (b) of section 4.86 does not apply in this case as none of the results indicated a pure tone threshold of 30 decibels or less at 1000 Hertz and of 70 decibels or more at 2000 Hertz.  See Id.  

Because the May 2012 test results for the right ear indicate an exceptional pattern of hearing loss, § 4.86(a) requires the Board to determine the Roman numeral designation for hearing impairment from either Table VI (which results in a designation of II) or Table VIa, whichever table results in the higher designation.  Table VI results in a designation of IV.  Using Table VII to combine the Veteran's May 2012 numeric designations for the poorer right ear (IV) and the better left ear (I) yields a noncompensable disability rating.

The Board has considered the May 2010 statement of a witness submitted by the Veteran in support of his claim.  The witness reported knowing the Veteran since he returned from the Navy and attending computer repair school with the Veteran in 2003.  According to the witness, the Veteran needed special headphones for using a computer and a special headset to complete his job duties after the Veteran and the witness completed computer repair school and were hired to work for the same company.  While this statement suggests that the Veteran's hearing loss began before 2003, it does not establish that his hearing loss was severe enough to meet the regulatory criteria for a compensable disability rating. 

Given the above, the Veteran does not meet the schedular requirements for a compensable rating for hearing loss at any point during the appeal period.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.
 
The discussion above reflects that the symptoms of the Veteran's bilateral hearing loss disability are fully contemplated by the applicable rating criteria.  None of the statements submitted by the Veteran or his witness identify a special consequence of the Veteran's right ear hearing loss which is not contemplated by the rating criteria.  At his examinations, the Veteran reported that his hearing loss affected his daily activities in that he had a hard time understanding people/speech.  VA's rating schedule includes consideration of findings related to speech recognition and fully contemplates the effects of the disability in this case.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as 'governing norms' is therefore not required.  In any event, the evidence does not indicate that the Veteran's hearing loss disability has caused marked interference with employment, frequent hospitalization, or that the symptoms of his hearing loss have otherwise rendered impractical the application of the regular schedular standards.  There is also no indication that the combined effects of the Veteran's service connected disabilities represent an exceptional case.  For these reasons, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).




Service Connection for Hypertension

Initially, the Board notes that there is no indication that the Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness.  As such, 38 C.F.R. § 3.317 is not for application.

Service connection will be granted for a current disability which resulted from an injury or disease incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury, or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With respect to certain conditions designated chronic diseases, such as hypertension, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For claimants who served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and for whom hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater; and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  For VA purposes, a diagnosis of hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 at Note (1) (2014).

The Veteran's post-treatment VA medical records mention a diagnosis of hypertension, satisfying the current disability element of his claim.  See Fagan, 573 F.3d at 1287.  

The Veteran's service treatment records do not contain any diagnoses or treatment for hypertension.  The Veteran sought treatment in service for injuries to his fingers, back, and ankle.  His blood pressure was recorded on at least fifteen occasions during service but did not rise to the level of hypertension.  On a medical history questionnaire for oral surgery, the Veteran reported that he had no history of hypertension.  In January 1991, a naval physician noted a family history of hypertension when the Veteran reported chest pains.  His diagnosis, however, was costochondritis, an inflammation of the cartilaginous junction between the ribs and sternum.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 423 (32d ed. 2012).  The Veteran completed a report of medical history in June 1992 in connection with his separation from the Navy.  At that time he indicated he did not know if he had hypertension.  In the physician's summary on that report, the physician indicated that there was no history of hypertension.  There is no medical evidence that the Veteran had hypertension in service or within one year after discharge.  Indeed, a blood pressure reading almost ten years after discharge (March 1992) was only 125/82.  

In deciding whether the Veteran's hypertension is related to a disease, injury or event in service, the Board's inquiry is not limited to the service treatment records and subsequent medical records.  The Board must also consider the lay statements of the Veteran or other witnesses.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2007).  The Veteran is also competent to report a contemporaneous medical diagnosis, even if the records are not available.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran has submitted no statements or testimony attributing his hypertension to a specific disease, injury, or event in service.  Except for claiming service-connected disability benefits for hypertension, the written statements he has submitted to VA say nothing about hypertension at all.   Nor has he submitted any witness statements related to hypertension or medical evidence suggesting that a causal connection exists between any in-service event and his current hypertension.  The only witness statement he submitted relates to his request for an increased disability rating for hearing loss.  

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The record includes evidence to satisfy only the current disability requirement.  There is no evidence of an in-service disease or injury or a causal connection or nexus between hypertension and any disease, injury, or event in service.  Because the preponderance of the evidence weighs against a finding that a causal connection exists between service and a current disability, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the Veteran's claim must be denied.  

Service Connection for Obstructive Sleep Apnea

According to his post-service VA treatment records, the Veteran participated in a sleep study in August 2010.  The physician who interpreted the study results made a diagnosis of severe obstructive sleep apnea in September 2010.  VA treatment records from March 2012 indicate subsequent treatment with a continuous positive airway pressure (CPAP) machine.  This evidence satisfies the current disability requirement of the Veteran's claim for service connection for sleep apnea.  

The sleep study report does not include any information about the initial cause of the Veteran's sleep apnea.  The treatment records include summaries of the Veteran's description of his symptoms as of August 2010.  There are no statements from the Veteran indicating that he had sleep apnea in service.  The Board has also reviewed the service treatment records, which do not mention sleep apnea.  The only information in the record about the Veteran's sleep patterns in service comes from a June 1992 report of medical history completed by the Veteran shortly before his discharge.  On this report, the Veteran checked "no" to indicate that he had never experienced frequent trouble sleeping.

Again, the Veteran's claim does not necessarily depend on the service treatment records alone.  However, the Veteran has made no statements indicating that he experienced sleep apnea in service.  In fact, he specifically denied having had trouble sleeping at separation.  The Veteran has not attributed his current sleep apnea to any disease, injury, or event which took place during service.  There is no medical evidence indicating how long the Veteran had sleep apnea prior to his August 2010 diagnosis and he has submitted no statements from any witnesses which mention sleep apnea or his sleep patterns in general.

For these reasons, the Board finds that there is no competent evidence that the Veteran had sleep apnea in service or that his current sleep apnea is related to any in-service disease, injury, or event.  The evidence shows the existence of a current sleep apnea disability, but that is all.  Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the Veteran's claim must be denied.


ORDER

Entitlement to an increased (compensable) disability rating for bilateral hearing loss is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for obstructive sleep apnea is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


